Citation Nr: 1532476	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  11-32 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for degenerative disc disease of the lumbar spine with radiculopathy.

2.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the cervical spine.

3.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from February 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.

In June 2015, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  In June 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate review his appeal of the claims for ratings in excess of 60 percent for degenerative disc disease of the lumbar spine with radiculopathy and in excess of 20 percent for degenerative joint disease of the cervical spine.

2.  The Veteran is service-connected for degenerative disc disease of the lumbar spine with radiculopathy, evaluated as 60 percent disabling; anxiety neurosis with headaches, evaluated as 30 percent disabling; degenerative joint disease of the cervical spine, evaluated as 20 percent disabling; and residuals of right knee injury, evaluated as zero percent or noncompensably disabling.  The Veteran's service-connected lumbar spine disability rating meets the schedular criteria for a TDIU.

3.  The Veteran last worked full-time as a self-employed mason in 1996.  He completed seven years of school and has no additional training.  

4.  The Veteran's service-connected disabilities, particularly his degenerative disc disease of the lumbar spine with radiculopathy and degenerative joint disease of the cervical spine, preclude his substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a rating in excess of 60 percent for degenerative disc disease of the lumbar spine with radiculopathy by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of a rating in excess of 20 percent for degenerative joint disease of the cervical spine by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for an award of a TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board is dismissing two issues and is granting the third, no discussion with respect to VA's duties to notify and assist is necessary.  

      A.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal of the issues of ratings in excess of 60 percent for degenerative disc disease of the lumbar spine with radiculopathy and in excess of 20 percent for degenerative joint disease of the cervical spine.  See June 2015 Hearing Transcript (T.) at 2.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of the issues of ratings in excess of 60 percent for degenerative disc disease of the lumbar spine with radiculopathy and in excess of 20 percent for degenerative joint disease of the cervical spine and they are dismissed.

	B.  TDIU

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  Marginal employment shall not be considered substantially gainful employment.  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.    

The Veteran's service-connected disabilities include degenerative disc disease of the lumbar spine with radiculopathy, evaluated as 60 percent disabling; anxiety neurosis with headaches, evaluated as 30 percent disabling; degenerative joint disease of the cervical spine, evaluated as 20 percent disabling; and residuals of right knee injury, evaluated as zero percent or noncompensably disabling.  The Veteran's service-connected lumbar spine disability rating meets the schedular criteria for a TDIU.

As the Veteran's service-connected lumbar spine disability rating meets the schedular criteria for a TDIU, the Board must now determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  

Records from the Social Security Administration (SSA) show that the Veteran receives disability benefits because of his back disability.

An October 2009 VA examination for the Veteran's spine disabilities shows that they had significant effects on his usual occupation.  The Veteran had decreased mobility, decreased manual dexterity, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength in his upper and lower extremities, and pain.  

A December 2009 VA Form 21-8940, "Veterans Application for Increased Compensation Based on Unemployability," shows that the Veteran last worked full-time as a self-employed mason in 1996.  He completed seven years of school and has no additional education or training.  

A December 2009 treatment record shows that the Veteran was still able to work on his farm and used a walker to assist with ambulation.  In his February 2010 notice of disagreement, the Veteran indicated that his "farm" was his residence with some animals and a garden and that no income was derived from his land.  

The Veteran was afforded a VA examination for his spine disabilities in September 2011.  The examiner opined that the Veteran's service-connected condition should not preclude light duty or sedentary employment.  The examiner opined that strenuous physical employment that required heavy lifting or prolonged walking might be limited given the Veteran's subjective complaints, which were disproportionate to objective findings.  The examiner noted that there was no objective motor, sensory or reflex loss in bilateral upper and bilateral lower extremities.  The examiner observed that the Veteran was able to do construction work from 1968 to 1995 despite his claimed conditions.  
At his June 2015 hearing, the Veteran testified that he could hardly walk and needed to use a cane 95 percent of the time due to pain going down his legs from his lumbar spine disability.  T. at 4, 8.  The Veteran testified that he could not operate a machine or work when he took medication for his back.  Id. at 4.  He testified that he did not do office work when he owned his own construction company, but instead did labor.  Id. at 10.  The Veteran testified that he could not do much with computers.  Id. at 11.

Based on a review of the evidence, the Board concludes that an award of a TDIU is warranted.  When considering the Veteran's employment and educational background, as well as the medical evidence of record, in addition to affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence supports a grant of a TDIU.  

The October 2009 VA examination for the Veteran's spine disabilities shows that they have significant effects on his ability to work.  While the September 2011 examiner opined that the Veteran could do light duty or sedentary employment, considering the Veteran's employment and education background, the Board concludes that such opinion weighs in favor of a grant of a TDIU.  As discussed above, the Veteran's employment background is doing construction work.  His highest education level was completing seventh grade and he has no additional training.  The Veteran testified that he cannot do much with computers.  In this case, although his physical disabilities might not preclude light duty or sedentary employment, the evidence does not show that the Veteran is able to maintain substantially gainful employment in such capacity when considering his employment and education background.  Even when the Veteran owned his own company, his testimony indicates that he still did labor and not sedentary office work.  The fact that the Veteran's lumbar spine disability is rated as 60 percent disabling further supports the Board's finding that the severity of that disability is sufficient to affect the Veteran's employability considering his background in construction.  Additionally, although the Board is not bound by the findings of the SSA, the Board does find it persuasive that the Veteran was found to be disabled by such agency because of his back condition.  

The evidence of record, primarily the Veteran's December 2009 claim and competent and credible testimony, as well as the VA examinations, shows that the Veteran is primarily unemployable due to his service-connected spine disabilities.  In light of the severity of the Veteran's lumbar and cervical spine disabilities, as well as his previous employment as a mason and education of seventh grade, the evidence does not show that the Veteran is able to obtain and maintain employment consistent with his employment and educational background.  Therefore, the Board concludes that the award of a TDIU is warranted. 

Accordingly, in considering the severity of the Veteran's service-connected disabilities, primarily his lumbar and cervical spines, the medical evidence of record, as well as his employment and education history, and in affording him the benefit-of-the-doubt, the Board finds that he is unemployable due to his service-connected disabilities.  The evidence is in favor of the grant of a TDIU.  Entitlement to a TDIU is, therefore, granted.


ORDER

Entitlement to a rating in excess of 60 percent for degenerative disc disease of the lumbar spine with radiculopathy is dismissed.

Entitlement to a rating in excess of 20 percent for degenerative joint disease of the cervical spine is dismissed.

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


